                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District of New York
DMP:ICR/AFM/KCB                                   271 Cadman Plaza East
F. #2018R01047                                    Brooklyn, New York 11201



                                                  July 15, 2021


By ECF and Email

The Honorable Denis R. Hurley
United States District Court
Eastern District of New York
100 Federal Plaza
Central Islip, New York 11722

              Re:    United States v. Jack Cabasso et al.
                     Criminal Docket No. 19-582 (DRH)

Dear Judge Hurley:

                 The government writes, as directed, to inform the Court and defense counsel
that its July 9, 2021 discovery production, see ECF No. 200, can now be ordered from Dupe
Coop in iPro Eclipse format. Counsel should specify that they wish to order Production 9 in
iPro format.


                                                  Respectfully submitted,

                                                  JACQUELINE M. KASULIS
                                                  Acting United States Attorney

                                           By:     /s/
                                                  Ian Richardson
                                                  Alexander Mindlin
                                                  Kayla Bensing
                                                  Assistant U.S. Attorneys
                                                  (718) 254-7000

cc:    Clerk of Court (DRH) (by ECF and E-mail)
       All Counsel (by ECF)
